Case 0:18-cv-61844-WPD Document 153-14 Entered on FLSD Docket 05/20/2020 Page 1 of 2




                     EXHIBIT N
       Case
       Case0:18-cv-61844-WPD
            0:18-cv-61844-WPD Document
                              Document153-14
                                       72-12 Entered
                                             Enteredon
                                                     onFLSD
                                                       FLSDDocket
                                                            Docket08/02/2019
                                                                   05/20/2020 Page
                                                                              Page22of
                                                                                     of22


RE: Lopez IT Data Meeting Tomorrow

From: Brigman, Matthew | MBrigman@KSLAW.com                                                 Thursday, Aug 1, 10:10 AM

  To: Ed Zebersky | EZebersky@zpllp.com
  Cc: McEntyre, Zach | ZMcEntyre@KSLAW.com, Mark Fistos | MFistos@zpllp.com, Cashdan, Jeff | JCashdan@KSLAW.com,
      Norma Diaz | NDiaz@zpllp.com

Ed - Per the call we just had, I can confirm that Progressive Select has the ability to identify the names and
addresses of the insureds who submitted the claims reflected in the spreadsheet we provided yesterday. We
maintain our previously served objections as to providing that information.

Thanks,
Matt
